Citation Nr: 0432892	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2004.  A transcript 
of this hearing has been associated with the claims file. 

REMAND

The record shows a diagnosis of post-traumatic stress 
disorder.  The veteran has asserted specific stressors in 
relation to his post-traumatic stress disorder.  The Board 
notes that VA has not attempted to verify these stressors 
with the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), and additional development is required in 
this regard.  

Accordingly, this case is hereby REMANDED for the following 
actions:

The veteran has asserted that at Pr'line 
Mountain, also known as Pr'line Signal 
Site, a soldier's foot locker exploded, 
killing the soldier.  The veteran 
indicated that the soldier's name was 
Gentry, and that this incident occurred 
in the spring of 1970, when the veteran 
was with the 361st Signal Battalion.  

The veteran has also asserted that he was 
rocketed and mortared on a daily basis 
where he was stationed, and saw 
significant amounts of dead and wounded 
soldiers.  He indicated in a report of 
contact from November 2002 that the 
heaviest months of attack were February, 
March, and April of 1970 when he was with 
the 362nd Signal Battalion, and September 
and October of 1970, when he was with the 
361st Signal Battalion.

Information regarding the veteran's 
service, including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records relevant 
to the PTSD claim, should be forwarded to 
the USASCRUR and a request should be made 
to investigate and attempt to verify the 
alleged incidents.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




